COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-17-00292-CV


IN THE INTEREST OF D.R., A
CHILD




                                    ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-103837-16

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellants D.B. (Mother) and J.R. (Father) appeal the trial court’s final

order terminating their parental rights to D.R.    See Tex. Fam. Code Ann.

§ 161.001(b) (West Supp. 2016). As to Mother, the trial court found by clear and

convincing evidence that her actions satisfied the termination grounds listed in

family code section 161.001(b)(1)(D), (E), (M), (N), and (O) and alleged in the
      1
      See Tex. R. App. P. 47.4.
petition for termination. See id. § 161.001(b)(1)(D), (E), (M), (N), (O).   As to

Father, the trial court found by clear and convincing evidence that his actions

satisfied the termination grounds listed in family code section 161.001(b)(1)(D),

(E), (N), and (O) and alleged in the petition for termination.           See id.

§ 161.001(b)(1)(D), (E), (N), (O).    The trial court further found by clear and

convincing evidence that termination of Mother’s and Father’s parental rights was

in D.R.’s best interest. See id. § 161.001(b)(2).

      On October 17, 2017, Mother’s appellate counsel filed a motion to

withdraw as counsel and a brief in support of that motion. On October 30 and

31, 2017, Father’s counsel did likewise.      Both counsel state that they have

conducted a professional evaluation of the record and, after a thorough review of

the applicable law, have reached the conclusion that there are no arguable

grounds to be advanced to support an appeal of the trial court’s termination order

and that the appeal is frivolous.

      Both counsel’s briefs and motions present the required professional

evaluation of the record demonstrating why there are no reversible grounds on

appeal and referencing any grounds that might arguably support the appeal. See

Anders v. California, 386 U.S. 738, 744 (1967); see also In pre K.M., 98 S.W.3d
774, 776–77 (Tex. App.—Fort Worth 2003, order) (holding Anders procedures

apply in parental-termination cases), disp. on merits, No. 02-01-00349-CV, 2003
WL 2006583 (Tex. App.—Fort Worth May 1, 2003, no pet.) (mem. op.). Further,

Mother’s counsel and Father’s counsel informed them of their right to request the

                                         2
record and to file a pro se brief. See Kelly v. State, 436 S.W.3d 313, 318–20

(Tex. Crim. App. 2014). In addition, this court informed Mother of these rights

and gave her until November 11, 2017, to notify this court of her intent to

respond. See id. This court also informed Father of these rights and gave him

until November 15, 2017, to notify this court of his intent to respond. Mother did

not file a pro se response. On November 10, 2017, Father filed a “Motion to

Dismiss Counsel,” in which he requested that his appointed counsel “be

released” and that we appoint him a new attorney. Father also filed a response

to his counsel’s Anders brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record to

determine if any arguable grounds for appeal exist.         See Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920,

922–23 (Tex. App.—Fort Worth 1995, no pet.). When analyzing whether any

arguable grounds for appeal exist, we consider the record, the Anders brief, and

any pro se response. In re Schulman, 252 S.W.3d 403, 408–09 (Tex. Crim. App.

2008) (orig. proceeding).

      We have carefully reviewed Mother’s counsel’s and Father’s counsel’s

briefs, the appellate record, and Father’s response. Finding no reversible error,




                                         3
we agree that Mother’s and Father’s appeals are without merit.2 See Bledsoe v.

State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re D.D., 279 S.W.3d 849,

850 (Tex. App.—Dallas 2009, pet. denied). Having found nothing in the record

that might arguably support Mother’s and Father’s appeals, we affirm the trial

court’s final order of termination.3 However, we deny Mother’s counsel’s and

Father’s counsel’s motions to withdraw, as both counsel have failed to show the

requisite good cause separate and apart from their determinations that there are

no arguable grounds for appeal. See In re P.M., 520 S.W.3d 24, 27–28 (Tex.

2016).


                                                 /s/ Lee Gabriel

                                                 LEE GABRIEL
                                                 JUSTICE

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DELIVERED: February 9, 2018




      2
        Having independently reviewed Mother’s counsel’s and Father’s counsel’s
briefs, the appellate record, and Father’s response and determined that no
arguable grounds for appeal exist, we deny Father’s “Motion to Dismiss
Counsel.”

      On December 18, 2017, Father filed a “Pro Se Motion Request for Trial
      3

De Novo to Include Affidavit of Errors” and two documents both entitled “Pro Se
Motion Request Order for Reinstatement of Visitation Rights.” We deny these
motions as moot.

                                       4